In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00234-CR



      MELVIN WAYNE RICHARDSON, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 195th District Court
                 Dallas County, Texas
             Trial Court No. F06-62371-N




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         Melvin Wayne Richardson entered an open plea of guilty to the charge of possession of a

controlled substance of more than four grams but less than 200 grams with the intent to deliver.

See TEX. HEALTH AND SAFETY CODE ANN. § 481.112 (West 2010). Richardson also pled “true”

to one prior felony conviction, as alleged in the enhancement paragraph of the indictment.

Richardson elected to have his punishment submitted to the jury and was sentenced in accordance

with the jury verdict to twenty-five years’ incarceration.1

         Richardson’s appellate counsel filed a brief that outlined the procedural history of the case,

provided a detailed summary of the evidence elicited during the course of the trial court

proceedings, and stated that counsel found no meritorious issues to raise on appeal. Meeting the

requirements of Anders v. California, counsel has provided a professional evaluation of the record

demonstrating why there are no arguable grounds to be advanced. Anders v. California, 386 U.S.

738, 743–44 (1967); In re Schulman, 252 S.W.3d 403, 406 (Tex. Crim. App. 2008) (orig.

proceeding); Stafford v. State, 813 S.W.2d 503, 509–10 (Tex. Crim. App. 1981); High v. State,

573 S.W.2d 807, 812–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

         Counsel provided Richardson with a copy of the brief, the appellate record, and the motion

to withdraw. Counsel also informed Richardson of his right to review the record and file a pro se



1
 Originally appealed to the Fifth Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to Section 73.001 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the Fifth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.


                                                          2
response. Richardson’s pro se response, if any, was due on or before June 3, 2015. Richardson

has not filed a pro se response and has not requested an extension of time in which to file such

response.

         We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s and reporter’s records, and we agree that no arguable issues support an appeal. See

Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005).

         In the Anders context, once we determine that the appeal is without merit and is frivolous,

we must either dismiss the appeal or affirm the trial court’s judgment. See Anders, 386 U.S. 738.

         We affirm the judgment of the trial court.2



                                                         Josh R. Morriss, III
                                                         Chief Justice

Date Submitted:             June 24, 2015
Date Decided:               July 9, 2015

Do Not Publish



2
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. Anders, 386 U.S. at 744. No substitute counsel will
be appointed. Should appellant wish to seek further review of this case by the Texas Court of Criminal Appeals,
appellant must either retain an attorney to file a petition for discretionary review or appellant must file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days from either the date
of this opinion or the date on which the last timely motion for rehearing was overruled by this Court. See TEX. R.
APP. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Texas Court of Criminal
Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should comply with the requirements of
Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4.




                                                             3